On behalf of the Government and the people of the United Republic of Tanzania, I wish to congratulate you, Sir, on your election as President of the General Assembly during this fortieth anniversary session of our Organization. I offer my very best wishes for a session which, as we all hope, will, under your leadership, contribute substantially to world peace and justice.
Tanzania attaches very great importance to the United Nations and to our membership of this Organization. As we have always understood it, the United Nations was created as a result, and also became an expression, of the spirit of internationalism engendered by the lessons of the 1939-1945 war, and of the economic misery and instability which had preceded it; for the establishment of the United Nations and its institutions was inspired by a recognition that peace and war, poverty and instability were world issues requiring the co-operation of all peoples and all nations. The United Nations and its agencies were thus based on the philosophy that all nations had equal rights and duties, although there were reservations as regards the Security Council and some of the specialized agencies.
In an important sense the United Nations grew more truly internationalist during its first 25 years. For the underlying internationalism which then dflQioated world politics -act together with economic facts and the irresistible demands of colonial peoples for freedom and justice - had the result of gradually increasing the membership of this Organization. From a membership of 50 nations in 1945, we have grown to 159. This Assembly is now really representative of the world.
As such, the General Assembly does in practice have the "automatic majority" which its detractors sometimes complain about. Its majority is composed of representatives of nations which are poor and underdeveloped - and mostly members of the Non-Aligned Movement.
The effect on this body is similar to that within a parliament when votes are extended to more and more citizens until there is adult suffrage. The interests of the majority - the poorer or less-educated citizens - then have to be taken into account by an elected Government unless it embarks upon an authoritarian policy of systematic repression. The General Assembly has become the world forum - the only world forum - where the poor and underdeveloped can contribute their ideas and express their interests; where, in other words, some element of the philosophy of democracy finds expression internationally. A change in the structure of the General Assembly would thus be an attack both on internationalism and on the validity of the very idea of the legal equality of nations.
For that majority is not effective in the Security Council, where the permanent membership and veto power of five United Nations Members was, from the beginning, a concession to the reality of military and economic power - that is, to the power balance which existed in 1945. Put more kindly, the veto was a recognition of the special responsibilities for upholding peace which inevitably fall upon the strong if peace is to prevail in the world. Whether the permanent membership does in fact in all cases still represent the reality of world power centers is highly questionable; but that is not a matter about which I intend to speak today.
But, in any case, as the Secretary-General again points out in his extremely admirable report to the United Nations this year, the United Nations is not a world Government. No nation has, by joining it, surrendered any of its sovereignty.
The ability of the United Nations to carry out the internationalist purposes for which it was established therefore depends primarily upon the attitudes and policies of its Member States, and particularly upon those of the veto Powers. And Tanzania is becoming very concerned about the decreasing internationalism in the attitudes and policies of some very powerful Members of our Organization, and the consequent weakening of the whole United Nations system.
Perhaps the most blatant example - and I can only give a few of many examples - of international authoritarianism is the growing practice of threatening adverse consequences to small nations which use their United Nations votes in a manner displeasing to a strong Power. We know from experience that this has been happening privately for some time. But now even the sense of propriety has gone; small and poor countries are being publicly threatened that they will be punished if they do not vote in accordance with the wishes of a Member of this Organization.
What are we supposed to do when the super-Powers vote against our interests? Twenty-eight resolutions on matters of great importance to Tanzania were considered in the thirty-ninth session of the General Assembly. They were mostly concerned with African or colonial questions and the law of the sea. One was passed by consensus; the United States of America voted against 17 of them and abstained on 10. Are we then expected to regard that United Nations Member as an enemy? Or are we to accept its assurances that its disagreement is the result of its own judgment on the issues and does not indicate any lack of friendship towards us? And if - as we have until now done - we are to do the latter, what exempts the big Powers from the same obligation?
For nations as for individuals, poverty is itself degrading enough. Do we have to add to it, by attempts to exploit the fact of poverty to deprive the weak and the poor of the only thing which they have - their human dignity and self-respect?
I am mindful of the Secretary-General's appeal to us to avoid divisive rhetoric in this Assembly. But I must reassert the right of all united Nations Members to speak and to vote in accordance with their own judgment, albeit that the judgment of all of us is affected by our own interests. TO belittle that right is to threaten the whole structure of international co-operation; it is derogatory to the dignity of the United Nations, and of our separate States.
We were colonies once; we are no longer colonies. And, speaking for Tanzania, we refuse to become a neo-colony of any country under the sun. We third-world countries did not win our independence - in Tanzania's case, with the help of the United Nations system - in order to sell it to the highest bidder, nor even to buy off trouble by voting in the General Assembly at the behest of a veto Power. We will use the only right our weakness leaves to us - the right to scream a protest at international authoritarianism and bullying.
My second example of international authoritarianism relates directly to the future existence of humanity. Matters related to nuclear weapons and their testing, above all other subjects, should be discussed and settled on the basis of the common interest of all peoples.
The partial test ban Treaty of 1963 represented an advance for internationalist). Since then there has just been the Non-Proliferation Treaty of 1970. It is highly questionable whether it has stopped any non-nuclear Power - a signatory or otherwise - from developing a nuclear weapons capacity if it would otherwise have done so; it has certainly not stopped a continued and massive growth in the number, the size and the variety of nuclear weapons in the hands of the five nuclear Powers.
On the contrary, now we even have the Strategic Defense Initiative - the threat to take nuclear and laser beam war into space. This matter is not even brought to the United Nations or any other world organization for discussion. Yet space belongs to all of us - if it can belong to anyone.
Some of us did feel encouraged by the Soviet Union's announcement of a moratorium on nuclear testing. The stated period was short, but the action itself represented a challenge for peace instead of for war. Yet the response of the other super-Power was to say that this was mere propaganda, and the Soviet Union could watch That Power's own forthcoming nuclear tests. If it was propaganda, surely the answer for anyone who cares about peace is more effective propaganda. Let the United States challenge the Soviet Union to accept a much longer moratorium. What is the use of watching nuclear tests? what humanity needs is an end to all nuclear-weapon testing everywhere.
If all tests stop, the development of new weapons becomes much more difficult. Weapons which may not work, or which may blow up those using them, are less attractive to any army, air force or navy. A comprehensive test ban would thus at least slow down the arms race and provide time for the negotiation and organization of nuclear disarmament. It is possible that verification of adherence to such a treaty may not yet be 100 per cent perfect, but modern technology could certainly monitor nuclear explosions very much smaller than the ones which devastated Hiroshima and Nagasaki. Let us do what can be done, and create an incentive to perfect the instruments of verification.
Movement in that direction would transform the present international climate of mutual suspicion and hostility. Even now I appeal for a new start. I join with other United Nations Members in urging that the planned meeting of the super-Power leaders should provide real and joint leadership for peace in accordance with the original aims of the United Nations.
I now turn to southern Africa. In 1978, after long negotiations. Security Council resolution 435 (1978) was adopted with the active support of the Western bloc nations, without any dissenting votes. It laid down the basis for a peaceful transition to the independence of Namibia under the auspices of the United Nations. Despite quite heroic efforts by the Secretary-General, that resolution has not been implemented. On the contrary, since 1981 it has been effectively blocked by the policy of linking Naraibian independence with the withdrawal of Cuban troops from Angola. This policy of "linkage" was initiated, and is still backed by the United States of America.
Angola has very hard to find some formula which would uphold its right to defend itself against attack with the aid of allies chosen by itself, and which would at the same time avoid political embarrassment for the current American administration. The only effective result has been renewed attacks on Angola by South Africa - which in fact never withdrew all its troops from that country - and a renewed threat by the United States to support dissidents trying to overthrow the Government of Angola.
Thus, once again, we have a veto Power acting in such a way as to undermine the United Nations - and in this case even on a decision which it took an active part in promoting. As a result, South Africa remains in Namibia, attacks Angola and other neighbors with impunity, and is able to mock the verbal condemnation with which it is assailed.
For all of us verbally condemn the apartheid system which is at the root of South Africa's refusal to end its occupation of Namibia and of its attacks on its other neighbors. But we have not been able to use the machinery available in the Charter to deal with this atrocity and its danger to world peace. This despite the fact that apartheid in South Africa is based on the same doctrines of racial superiority as nazism, which the authors of apartheid supported. Even the violence against the people of South Africa during the last 18 months has led only to a Security Council resolution - adopted with some notable abstentions but at least no veto - encouraging nations to take unilateral actions against South Africa.
Surely no one can be happy at the situation in South Africa now - neither the allies of the apartheid state nor its enemies. There is too much suffering and too much chaos. The temptation to powerful nations to see their own interests as being involved and thus to spread the conflagration is increasing too fast.
For the people of South Africa have protested against apartheid, have demonstrated, been arrested, tortured and died, year after year. And despite a few incidents of sabotage, the intensified struggle is still basically that of an unarmed people rejecting apartheid angrily and courageously. They are rejecting it with their blood, fighting bullets with stones and the sheer force of numbers. They no longer seem to care about dying. And they are no longer interested in concessions or reforms announced by a white Government. So apartheid is clearly doomed, and the longer it takes to come to an end, the greater will be the misery and the more devastating the chaos.
The United Nations must act now. It is essential that concerted international action should help the local people bring down apartheid quickly. The time for mere warnings has passed.
Mandatory economic sanctions against South Africa under Chapter VII of the Charter is the minimum action required of this Organization. They are merited on three counts: first, South Africa's defiance of the United Nations over Namibia? secondly, its constant and continuing direct and indirect attacks on its independent neighbors, thirdly, the indignity, the slavery, the violence and the dangers to world peace which are inherent in its policy of organized racism - a crime against humanity.
The problems of southern Africa have developed to their present dangerous condition because there has been a failure to act internationally at an early stage. But in the sphere of international economics there has been a clear regression from the internationalism which created the United Nations.
By 1945 it appeared that the world had learned the economic lessons of the 1920s and 1930s. It was thus for hard-headed reasons, as well as renewed feelings of human solidarity, that the Bretton Woods institutions and other United Nations specialized agencies were created to work with and alongside the Economic and Social Council of the United Nations.
The declared purpose of the entire system was the well-being and prosperity of all nations, based on increased international co-operation and trade, and a reduction of poverty, ignorance and disease throughout the globe. Inevitably, the institutions were not always well-targeted, sufficient in scope, or sufficiently adaptable for the tasks given to them, but they were there, to be improved and extended according to experience.
And the system was extended, with the International Development Association (IDA), the United Nations Conference on Trade and Development (UNCTAD), the United Nations Industrial Development Organization (UNIDO) and the United Nations Development program (UNDP) being created during the 1960s, and the International Fund for Agricultural Development (IFAD) as late as 1977. As another reflection of internationalism, in 1960 the General Assembly adopted a target of 0.7 per cent of gross national product to be allocated by the richer and more developed Members to the war against world poverty. Not all nations committed themselves to this target; indeed, quite spurious reasons were advanced by some nations for not doing so. But the majority of the developed nations did accept that target.
Unfortunately, a new orthodoxy, backed up by economic power, has in the last five or six years increasingly ignored the fact that the world's current economic problems arise from rapid technological advance, and the inadequacy and asymmetry of the international structures previously established. So instead of further international co-operation, and an intensified attack on the problems of poverty, we have a return to the monetarism and the economic nationalist insularity of the 1920s and 1930s.
Attempts were made, and work was even begun, on dealing with the increasingly obvious world economic problems through international negotiation. In 1974, the General Assembly adopted the Declaration on the Establishment of a New
International Economic Order. At the thirty-fourth session in 1979, the Assembly decided to launch global and sustained negotiations on international economic co-operation for development, with the first report of the Committee of the Whole to be submitted to the 1980 special session.
By then attitudes had changed. We had that special session; it achieved nothing, not even agreement on procedures, a time-frame, or even an agenda. Then in 1981, we had the Cancun meeting in Mexico, designed, in the wake of the Brandt Commission report, to search out a basis for negotiations. The Cancun meeting achieved nothing. And since then it has proved impossible even to get talks about talks about global negotiations. The major developed countries, led by the United States, have blocked all progress. They are not even willing to consider the facts of poverty and its interrelationship with the present international economic system; world poverty has been pushed off the international agenda.
Instead, we see the new anti-internationalist climate reflected in the actions of the International Monetary Fund (IMF). This institution is now little more than an instrument used by the wealthiest and most powerful nations for the international enforcement of their own economic policies on the under-developed countries of the world.
The attempt to use the World Bank system in the same way has not had complete success, although sane Member States have been denied access to its funds for what can only be described as ideological reasons. But we have seen a decreasing allocation of funds for the International Development Association (IDA). Not only has the total amount of official development assistance dropped as a percentage of nations' gross national product; the aid which is being given is increasingly allocated bilaterally, so that it can more easily be used for the political purposes of the donors.
In the light of these developments, it is not surprising that the international financial system is again threatened with collapse as a result of the immense - and now frequently unpayable - debts of under-developed countries. But still the problem is not being dealt with co-operatively and internationally. Instead, creditors as a group insist upon dealing with each debtor individually, and squeezing the maximum amount from it regardless of the health of its people, or its stability and future development. Simultaneously, the developed countries increasingly take refuge from their own problems in some form of protectionism, thus making it ever more difficult for debtors to earn the foreign exchange with which to meet their revised commitments.
There are, however, some nations whose debts are so large that they could on their own jeopardize the international banking system. These countries have the power of their own debt with which to protect themselves - if they are politically strong enough to withstand the combined economic and political pressures of their creditors and the IMF. But no African country is in that position, although Africa's debts are larger as a proportion of its national income than those of any other are. Consequently we have the ludicrous position that billions of dollars are exported from Africa in servicing high-interest debts, billions more are exported from Africa, lost through a deterioration of the terms of trade of primary commodity exporters, and African States beg for food to prevent their people from starving!
Africa has called for an international conference to deal with its debt problem. So far the response has not been very encouraging. That request runs counter to the strong movement away from internationalism.
We see the same attitudes being applied to those United Nations specialized agencies which have a governing structure based on the equality of nations.
Nations withdraw from the United Nations Educational, Scientific and Cultural Organization (UNESCO) because they do not like some of its decisions. They downgrade their representation at UNCTAD and UNIDO conferences. The financing of IFAD cannot be agreed despite all the lectures read to impoverished Africa about the importance of agriculture and the small farmer.
All the world's Governments know - or ought to know - where the doctrine "might is right" can lead humanity. The unity and indivisibility of the world has now been seen from space. It is experienced by all nations and all peoples, even those who do not understand it. The only solution to the world's problems is international co-operation, with its recognition of our common humanity and interdependence.
I make this appeal: for our common benefit, and the benefit of each one of us, let us act towards each other with humility, not arrogance, recognizing that none of us knows all the answers to the manifold problems facing us. Let us resume our earlier course - the course we began to follow 40 years ago when the United Nations was established - and together search out a path to justice and prosperity for all. It will be difficult, and we shall argue a lot. But it can be done if we respect each other and each other's freedom.
In this, ray last address to the General Assembly, I have described events and trends and needs as we in Tanzania perceive them. My country will not stop saying those things when the new President takes over. For we are a poor and underdeveloped country, and we have no power in the world except the power of speech given by the Assembly - and by our humanity. To be silent when we see danger, to refrain from attacking policies which we see as contrary to the interests of peace and justice, would be to surrender our freedom and our dignity. That we shall never do.
